Case 2:20-cv-00372-RAJ Document 1-22 Filed 03/09/20 Page 1of5 BIS |

PROFITING FROM THE POOR

Thousands of Poor Patients Face Lawsuits
From Nonprofit Hospitals That Trap Them
in Debt

Across the country, low-income patients are overcoming stigmas
surrounding poverty to speak out about nonprofit hospitals that sue
them. Federal officials are noticing. Help us keep the pressure on.

by Maya Miller and Beena Raghavendran, Sept. 13, 2019, 5 a.m. EDT

 

Social worker Raquel Nelson was sued for $2,200 by Methodist Le Bonheur Healthcare, a
Memphis, Tennessee-based nonprofit that brought more than 8,300 lawsuits against
patients for unpaid medical bills over five years. (Andrea Morales for MLK50)

This article was produced in partnership with MLKSO, which is a member of the
ProPublica Local Reporting Network.

 

ProPublica is a nonprofit newsroom that investigates abuses of power. Sign up to receive
our biggest stories as soon as they're published.

Over the past few months, several hospitals have announced major
changes to their financial assistance policies, including curtailing the
number of lawsuits they file against low-income patients unable to pay
their medical bills.

Investigative reports have spurred the moves, and they prompted criticism
from a top federal official.
Case 2:20-cv-00372-RAJ Document 1-22 Filed 03/09/20 Page 2 of 5
“We are learning the lengths to which certain not-for-profit hospitals go to
collect the full list price from uninsured patients,” Seema Verma, the
administrator of the Centers for Medicare and Medicaid Services, told
board members of the American Hospital Association on Tuesday,
according to published remarks. “This is unacceptable. Hospitals must be
paid for their work, but it’s actions like these that have led to calls for a
complete Washington takeover of the entire health care system.”

In June, ProPublica published a story with MLK50 on the Memphis,
Tennessee-based nonprofit hospital system Methodist Le Bonheur
Healthcare. It brought more than 8,300 lawsuits against patients,
including dozens against its own employees, for unpaid medical bills over
five years. In thousands of cases, the hospital attempted to garnish
defendants’ paychecks to collect the debt.

After our investigation, the hospital temporarily suspended its legal
actions and announced a review. That resulted in the hospital raising its
workers’ wages, expanding its financial assistance policy and announcing
that it would not sue its lowest-income patients. “We were humbled,” the
hospital’s CEO, Michael Ugwueke, told reporters.

The same month, NPR reported that Virginia’s nonprofit Mary Washington
Hospital was suing more patients for unpaid medical bills than any
hospital in the state. Dr. Marty Makary, a surgeon at Johns Hopkins
University, and fellow researchers had documented 20,000 lawsuits filed
by Virginia hospitals in 2017 alone. The research team found that nonprofit
hospitals more frequently garnished wages than their public and for-profit
peers.

In mid-August, The Oklahoman reported that dozens of hospitals across
the state had filed more than 22,250 suits against former patients since
2016. Saint Francis Health System, a nonprofit that includes eight
hospitals, filed the most lawsuits in the three-year span.

In the first week of September, The New York Times reported that Carlsbad
Medical Center in New Mexico had sued 3,000 of its patients since 2015.
That report was also based on findings from Makary, who just published
the book “The Price We Pay: What Broke American Health Care — and

How to Fix It.”

And this week, Kaiser Health News and The Washington Post chronicled
how Virginia’s state-run University of Virginia Health System sued
patients more than 36,000 times over a six-year span.

 

There is no federal law mandating that nonprofit hospitals provide a
specific amount of charity care, nor is there readily accessible data
measuring how aggressively each hospital pursues patients for unpaid
bills. But consumer advocates say the revelations in recent coverage on
hospitals’ litigation practices are troubling.
Case 2:20-cv-00372-RAJ Document 1-22 Filed 03/09/20 Page 3 of 5

“We are learning the lengths to which certain not-for-profit hospitals go to
collect the full list price from uninsured patients,” Seema Verma, the
administrator of the Centers for Medicare and Medicaid Services, told
board members of the American Hospital Association on Tuesday,
according to published remarks. “This is unacceptable. Hospitals must be
paid for their work, but it’s actions like these that have led to calls for a
complete Washington takeover of the entire health care system.”

In June, ProPublica published a story with MLKSO on the Memphis,
Tennessee-based nonprofit hospital system Methodist Le Bonheur
Healthcare. It brought more than 8,300 lawsuits against patients,
including dozens against its own employees, for unpaid medical bills over
five years. In thousands of cases, the hospital attempted to garnish
defendants’ paychecks to collect the debt.

After our investigation, the hospital temporarily suspended its legal
actions and announced a review. That resulted in the hospital raising its
workers’ wages, expanding its financial assistance policy and announcing
that it would not sue its lowest-income patients. “We were humbled,” the
hospital’s CEO, Michael Ugwueke, told reporters.

The same month, NPR reported that Virginia’s nonprofit Mary Washington
Hospital was suing more patients for unpaid medical bills than any
hospital in the state. Dr. Marty Makary, a surgeon at Johns Hopkins
University, and fellow researchers had documented 20,000 lawsuits filed
by Virginia hospitals in 2017 alone. The research team found that nonprofit
hospitals more frequently garnished wages than their public and for-profit
peers.

In mid-August, The Oklahoman reported that dozens of hospitals across
the state had filed more than 22,250 suits against former patients since
2016. Saint Francis Health System, a nonprofit that includes eight
hospitals, filed the most lawsuits in the three-year span.

In the first week of September, The New York Times reported that Carlsbad
Medical Center in New Mexico had sued 3,000 of its patients since 2015.
That report was also based on findings from Makary, who just published
the book “The Price We Pay: What Broke American Health Care — and

How to Fix It.”

 

And this week, Kaiser Health News and The Washington Post chronicled
how Virginia’s state-run University of Virginia Health System sued
patients more than 36,000 times over a six-year span.

 

There is no federal law mandating that nonprofit hospitals provide a
specific amount of charity care, nor is there readily accessible data
measuring how aggressively each hospital pursues patients for unpaid
bills. But consumer advocates say the revelations in recent coverage on
hospitals’ litigation practices are troubling.
Case 2:20-cv-00372-RAJ Document 1-22 Filed 03/09/20 Page 4of 5

“It’s dismaying to see how common it is,” said Jenifer Bosco, an attorney
with the National Consumer Law Center who helped craft a Model Medical
Debt Protection Act.

Nearly half of the nation’s 6,200 hospitals are nonprofits, meaning they are
exempt from paying most local, state and federal taxes in return for
providing community benefits.

But the issue of nonprofit hospitals engaging in aggressive debt collection
practices that push the very communities they are designed to assist into
poverty isn’t new.

In 2014, ProPublica reported on a small Missouri hospital that filed 11,000
lawsuits over a five-year span. In response, Sen. Chuck Grassley, R-Iowa,
opened an investigation, and the hospital forgave the debts owed by
thousands of former patients.

In 2003, The Wall Street Journal detailed how Yale-New Haven Hospital in
Connecticut had pursued a patient’s widow to pay off his late wife’s 20-
year-old medical bills. The hospital canceled the debt following the article.

“Some of these things are really outrageous,” said Jessica Curtis, a policy
expert with Community Catalyst who helped draft billing protections for
patients in the Affordable Care Act. “There are really aggressive tactics
being used and little consideration or understanding for how those tactics
actually impact people.”

Grassley, chairman of the Senate Finance Committee, sent a letter to the
commissioner of the Internal Revenue Service in February to renew his
inquiries into whether nonprofit hospitals provide sufficient community
benefits to qualify for tax breaks.

Since publishing our story on Methodist hospital in Memphis, we’ve
continued to work with communities in the city to better understand the
toll these lawsuits are taking.

wwe 8 . aan . 2 . 4 m.e

~ ~ . -

resonates with the community, and we hope to report back on that soon.

In the meantime — and we tell this to every person we can — these stories
are stronger and more accurate when people who’ve been sued share their
experiences with us. Hearing from more people who have been sued
can help us hold more institutions accountable.

If you’ve been sued by a nonprofit hospital or physician group, we want to
hear from you. If you work or have worked for an organization that takes
Case 2:20-cv-00372-RAJ Document 1-22 Filed 03/09/20 Page 5of5
unusually aggressive legal action against people unable to pay, we'd also
like to hear from you.

This questionnaire is no longer receiving responses.

Filed under: Health Care

Maya Miller
Maya Miller is an engagement reporting fellow with the Local Reporting Network. She
works with journalists across the country on community-centered investigations.

@& Maya.Miller@propublica.org

Beena Raghavendran
Beena Raghavendran is the engagement reporter for ProPublica’s
Local Reporting Network.

 
